193 S.E.2d 90 (1972)
282 N.C. 388
Herman Flake BRASWELL, Individually, et al.
v.
James Rommie PURSER et al.
James Rommie PURSER, Individually, and as Elder of the Shiloh True Light Church of Christ, et al.
v.
Herman Flake BRASWELL et al.
No. 73.
Supreme Court of North Carolina.
December 13, 1972.
*93 James J. Caldwell, Charlotte, for plaintiff appellants and defendant appellants Braswell and others.
Bailey & Davis by Douglas A. Brackett, Charlotte, for defendant appellees and plaintiff appellees Purser and others.
MOORE, Justice.
The courts of the State have no jurisdiction over and no concern with purely ecclesiastical questions and controversies. There is a constitutional guarantee of freedom of religious profession and worship, as well as an equally firmly established principle of separation of church and state. However, the courts do have jurisdiction as to civic, contract and property rights which are involved in or arise from a church controversy, including the right to determine the type organization of a particular church. Reid v. Johnston, 241 N.C. 201, 85 S.E.2d 114 (1954), and cases therein cited. See also Conference v. Creech and Teasley v. Creech and Miles, *94 256 N.C. 128, 123 S.E.2d 619 (1961); Simmons v. Allison, 118 N.C. 763, 24 S.E. 716 (1896).
The present cases are proceedings invoking the equity jurisdiction of the court to restrain interference by the opposing parties with official church duties. At issue is whether Shiloh Church must accept as elder an appointee of Braswell or retain Purser who was elected by its membership. The decisive question for determination is whether the Shiloh True Light Church is subject to congregational or connectional form of ecclesiastical government. Braswell contends that it is connectional, and that he was elected head elder by the Conference of the True Light Churches of Christ and as such had the right to appoint Clyde M. Huntley as elder of the Shiloh Church. Purser contends that there is no Conference since Shiloh is now the only active True Light Church of Christ. He further contends that Shiloh is and always has been a congregational church and as such had the authority to elect Purser as its elder.
Concerning the difference between those churches whose organization is connectional and those congregational, Chief Justice Clark in North Carolina Christian Conference v. Allen, 156 N.C. 524, 72 S.E. 617 (1911), stated:
"In Simmons v. Allison, 118 N.C. [763] 770, 24 S.E. 716, we had occasion to call attention to the distinction between those churches whose organization is connectional, such as the Protestant Episcopal, the various Methodist churches, the Presbyterian, the Roman Catholic, and others, which are governed by large bodies, such as dioceses, conferences, and synods, and the like, in which the individual congregations bear the same relation to the governing body as counties bear to the state, and, on the other hand, the congregational system which is in use among the Baptists, the Congregational, and the Christian, and other denominations. In these latter, the individual congregation is each an independent republic, governed by the majority of its members, and subject to control or supervision by no higher authority. . . . The churches of the congregational system often combine into associations, conferences, and general conventions. But, unlike such organizations under the connectional system, these bodies under the congregational system, are purely voluntary associations, for the purpose of joining their efforts for missions and similar work, but having no supervision, control, or governmental authority of any kind whatsoever over the individual congregations, which are absolutely independent of each other."
In the instant case, upon conflicting evidence, the jury found that the Shiloh Church was congregational in its church polity. The verdict of the jury upon conflicting evidence is conclusive, the jurisdiction of the Supreme Court being limited to matters of law and legal inference. Jones v. Horton, 264 N.C. 549, 142 S.E.2d 351 (1965); Lucas v. Britt, 264 N. C. 601, 142 S.E.2d 129 (1965); Jyachosky v. Wensil, 240 N.C. 217, 81 S.E.2d 644 (1954).
The appellant Braswell should not now complain of the jury's verdict since the 1920-24 Conference Minutes of the True Light Church of Christ, introduced by him, state: "The government of the True Light Church is congregational ruled by a two-third majority. . . ." As a congregational church Shiloh had the authority to select its own elder or minister. The jury on substantial evidence found that it had done so by electing Purser.
Assuming arguendo that Shiloh Church once belonged to a Conference composed of other local True Light Churches, as a congregational church the Conference or association had no authority to appoint an elder or to overrule the local *95 church in its selection of Purser as its elder. Reid v. Johnston, supra; Windley v. McCliney, 161 N.C. 318, 77 S.E. 226 (1913); North Carolina Christian Conference v. Allen, supra.
Appellants bring forward numerous assignments of error relating to the trial judge's instructions to the jury. These assignments were each dealt with separately by Judge Britt in a thorough and well-reasoned opinion in the Court of Appeals and were found to be without merit. This Court has considered each assignment of error and finds that Judge Britt's disposition of each was correct. It would serve no useful purpose to again discuss each assignment specifically. The instructions of the trial judge were complete, free from prejudicial error, and correctly applied the law to the facts of the case in such a manner as to leave no reasonable cause to believe the jury was misled or misinformed.
Other assignments of error properly brought forward have been carefully considered and found to be equally without merit.
In the present case the record overwhelmingly supports the rights of the appellee Purser and his followers. The parties should now heed the advice given by Justice Parker (later Chief Justice) in Reid v. Johnston, supra:
". . . The heat of conflict is over, and the time has come . . . for the exercise of the Christian graces of reconciliation, forbearance, brotherly love and unity, according to the admonition given by the Apostle Paul to the Church at Corinth."
Since no prejudicial error appears, the decision of the Court of Appeals is affirmed.
Affirmed.